                                                                                                  Ariel Y. Graff
                                                                                                (212) 203-3473
                                                                                         agraff@filosagraff.com




September 23, 2020


VIA ECF

The Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:     Fox, et al. v. Starbucks Corporation – Case No. 19-cv-4650 (AJN)(SN)

Dear Judge Netburn:

We represent Plaintiffs in the above-referenced matter, and write, pursuant to Rule II(C) of Your
Honor’s individual practices, to respectfully request an informal conference to address the three
discovery disputes outlined below, which involve Plaintiffs’ efforts to secure discovery
concerning (I) the factual basis for certain representations that Starbucks furnished to the press in
connection with this case; (II) a verified statement from Starbucks detailing the document
retention practices that have resulted in the extremely limited timeframe for which Starbucks has
produced documentation reflecting the purchase of DDVP and other prohibited pesticides by
managers in New York; and (III) text messages concerning Plaintiffs in the possession or control
of Starbucks’s personnel who have (or will) testify at depositions in this case.1

I.      Factual Basis for Starbucks’s Public Denial of Health Risks

As set forth in the Complaint, Plaintiff Fox alleges that he was unlawfully terminated from his
employment as a Starbucks Store Manager due, in part, to Defendant’s retaliation against him for
having raised complaints concerning the suspected secretive deployment of hazardous pesticides
in stores by Starbucks’s management, including “Hot Shot” brand “No Pest Strips” (which
contain the toxin Dichlorvos/DDVP), among other prohibited and dangerous products. Plaintiffs
Shwiner and D’Auria – who worked for a pest control vendor contracted by Starbucks – allege
that they suffered emotional distress due to Starbucks’s negligence in repeatedly and
involuntarily exposing them to these and other products in their workplace.


1
         Prior to making this application, we conferred with Defendant’s counsel telephonically on
repeated occasions (most recently yesterday) to attempt to resolve these disputes without the Court’s
intervention. Other disputes for which the meet-and-confer process remains ongoing are not addressed in
this application. Plaintiffs also write under separate cover today to request the Court’s intervention to
quash a Rule 45 subpoena that Defendant served upon a 75-year-old retiree purporting to compel her to
testify at a deposition on less than one-week’s notice.


       111 John Street I Ste 2510 I New York, New York 10038 I P 212-256-1780 I www.filosagraff.com
The Hon. Sarah Netburn
September 23, 2020
Page 2 of 5

On May 21, 2019, in connection with the recent filing of this case, an outside spokesperson for
Starbucks circulated a written statement to certain news organizations, several of which quoted
from the statement directly in their reporting. Starbucks’s statement to the press provided, in
part, as follows:

                “To reiterate the on-background information, products used in our stores
                must meet high safety standards in order to comply with our company
                guidelines. Upon hearing reports that employees had used a product that
                violated company guidelines, Starbucks immediately instructed local
                leadership to remove these products. We can confirm that these products
                have been removed.

                Additionally, I can confirm that we consulted with experts who concluded
                that based on how the strips were used in stores, employees and customers
                were not exposed to health risks. Please feel free to use that information,
                attributable to a Starbucks spokesperson, in any article/segment you end up
                writing. “

(at DEF0045453) (emphasis in original).

Plaintiffs suspect that Starbucks’s claim to have purportedly consulted with “experts” who
concluded that “employees and customers were not exposed to health risks” is simply a
fabrication invented out of whole cloth. To the extent that Starbucks responded to the allegations
of Plaintiffs’ Complaint by directing an outside spokesperson (who did not identify herself as
working with or under the direction of counsel) to simply lie and relay baseless, fanciful
misinformation, that conduct would surely bear on Defendant’s credibility at trial. Plaintiffs
therefore sought, through multiple discovery devices, to obtain information concerning the
factual basis (if any) for the spokesperson’s statement concerning experts who determined that
no one was exposed to any health risk.2


2
        Request No. 41 of Plaintiffs’ First Set of Document Requests (Oct. 25, 2019) sought production
of “documents and electronically stored information concerning, supporting or contradicting the public
statement by Defendant’s representative on or about May 21, 2019 to the effect that ‘I can confirm that
we consulted with experts who concluded that based on how the strips were used in stores, employees and
customers were not exposed to health risk.’”

       Plaintiffs’ Interrogatory No. 3 (Oct. 25, 2019) called for Starbucks to “Identify each and every
person who has knowledge in any way relating to the factual basis for Defendant’s claim that ‘I can
confirm that we consulted with experts who concluded that based on how the strips were used in stores,
employees and customers were not exposed to health risk’ as publicly stated by a spokesperson for
Defendant on or about May 21, 2019.”

       Finally, Plaintiffs’ Contention Interrogatory No. 13 (Aug. 14, 2020) – to which Defendant
responded yesterday – sought identification of “each and every specific fact or item of evidence that
Starbucks contends constitutes the factual basis for its claim ‘that we consulted with experts who
The Hon. Sarah Netburn
September 23, 2020
Page 3 of 5

Starbucks nevertheless rebuffed all three of Plaintiffs’ various forms of request for this
information, invoking a hodgepodge of objections, including irrelevance, overbreadth, burden, as
well as attorney-client and/or work product privilege. In the course of meet-and-confer
discussions, however, Starbucks’s counsel has indicated that Defendant is resting primarily on its
invocation of attorney-client privilege and/or work-product to justify its refusal to provide any of
the basic factual information that Plaintiffs have repeatedly sought.

Defendant’s reliance on privilege to resist disclosing the facts upon which its spokesperson based
her substantive and purportedly factual statement to the press is nevertheless misplaced. It is well
settled that “when a public relations consultant has performed nothing other than standard public
relations services” – as is the case here – “the normal rule applies and disclosure of privileged
communications to the consultant will result in a waiver.” Pearlstein v. Blackberry Ltd., No. 13-
cv-07060 (CM)(KHP), 2019 U.S. Dist. LEXIS 45098, at *18 (S.D.N.Y. Mar. 19, 2019) (citing,
inter alia, Haugh v. Schroder Inv. Mgt. N. Am., Inc., 2003 U.S. Dist. LEXIS 14586, at *7-8
(S.D.N.Y Aug. 25, 2003) (communications not privileged because no showing that public
relations specialist performed anything other than standard public relations services or that
communications were necessary to the provision of legal advice)).

Here, the statement that Starbucks’s external public relations representative furnished to the
press to characterize the Company’s fact-based response to Plaintiffs’ allegations seems clearly
untethered from facilitating Defendant’s counsels’ ability to provide legal advice to its own
client. As such, any privilege that might have adhered has been waived. Plaintiffs therefore
respectfully request that the Court direct Defendant to respond in full to each of Plaintiffs’ three
prior discovery demands for this information, including, in particular, Plaintiffs’ contention
Interrogatory No. 13.3

II.     Declaration Concerning Loss or Destruction of Documentation Reflecting the
        Purchase of Prohibited Pesticides with Company Funds

On March 8, 2020, Plaintiffs filed an application seeking to compel production of expense report
documentation created by Starbucks stores in Manhattan in connection with miscellaneous
purchases using Company-issued Visa Purchasing Cards (“P-Cards”). Plaintiffs argued that these
materials were reasonably calculated to lead to the discovery of evidence demonstrating that
Starbucks’s management personnel were personally and directly responsible for acquiring DDVP
and other prohibited pesticides to be deployed unlawfully in stores and, moreover, that they
documented the use of Starbucks’s funds for such purchases which were also approved by
District Managers on a line-item basis.


concluded that based on how the strips were used in stores, employees and customers were not exposed to
health risk’ as publicly stated by a spokesperson for the Company on or about May 21, 2019.”
3
         Consistent with Local Civil Rule 33.3(c), Plaintiffs’ Interrogatories seeking the claims and
contentions of Starbucks were served at least 30 days prior to the-then-current deadline for completion of
discovery. Plaintiffs’ contention interrogatories are also appropriately crafted to secure information that
Plaintiffs have been unable to obtain through other forms of discovery despite repeated attempts.
The Hon. Sarah Netburn
September 23, 2020
Page 4 of 5

The Court orally granted Plaintiffs’ application during a telephone conference on May 19, 2020.
The Court also directed Starbucks to file a letter to the Court detailing the document retention
and storage protocols for the subject expense reporting materials—as Defendant had asserted that
those materials were stored remotely and could not be readily retrieved. On March 26, Defendant
filed the first in a series of letters seeking to extend its time to report to the Court on its own
document retention and retrieval protocols, as well as its time to produce the documentation at
issue. Defendant filed similar letters on March 26, April 27, May 1, May 28 and July 1, 2020.

Starbucks ultimately produced a tranche of the requested documentation –– but only for the
period from approximately January 1, 2019 through summer 2020 (with a handful of records
from summer 2018). But Plaintiff Fox was terminated from his employment with Starbucks in
February 2018, and Plaintiffs D’Auria and Shwiner ceased providing services to Starbucks by
mid-2018 as well. Thus, although the records that Starbucks produced did, indeed, reflect
purchases of DDVP and other prohibited pesticides by management personnel, those records are
from outside the timeframe most at-issue in this case.

To establish an evidentiary foundation for the record retention practices that resulted in the
asserted unavailability of the expense report materials for the period corresponding to Plaintiffs’
employment, Plaintiffs’ counsel requested that Starbucks furnish a copy of its official document
retention schedule for the subject records. Yet Starbucks’s counsel agreed to produce only one
(ambiguous) page from its retention protocols and, moreover, insisted that it would do so on only
an “attorneys-eyes only basis.” The absence of a retention schedule or testimony concerning
retention practices leaves Plaintiffs unfairly exposed at trial, however, to potential efforts by
Starbucks to preclude records that post-date Plaintiffs’ employment from evidence, or to argue
that Plaintiffs are somehow unable to establish proof of their claims for the relevant period
because such evidence purportedly does not exist.

Having been unable to otherwise secure this information in discovery, Plaintiffs served
Contention Interrogatory No. 12 (Aug. 14), which called upon Starbucks to:

               State the dollar amount of Starbucks’s Company funds expended on the
               acquisition of DDVP strips by Company employees who worked in
               Starbucks stores in New York County, New York, from January 1, 2015 to
               the present, including the dates and quantities of DDVP strips so acquired.
               If Starbucks lacks information sufficient to fully respond to this
               Interrogatory, state in full and complete detail what specific gaps in
               Defendant’s financial controls and regulation of employee expenditures of
               Company funds constitute the basis for its inability to fully so respond.

Yet Starbucks objected to this interrogatory on September 11 and amended its objections
yesterday –– invoking a litany of stock objections before concluding: “Defendant states that it is
not aware of, and has no reasonable means to calculate, the specific dollar amount that was spent
on the unapproved purchasing of DDVP strips by individual Starbucks employees from January
2015 to the present.”
The Hon. Sarah Netburn
September 23, 2020
Page 5 of 5

In conferring with counsel as to this response, Plaintiffs’ counsel suggested that its insufficiency
might be addressed, instead, by way of an affidavit or verified interrogatory response by a person
with personal knowledge who can attest to the underlying record retention practices and scope of
availability of the subject records –– so as to provide context and foundation concerning the
time-limited scope of Defendant’s production. Defendant did not agree to this compromise
proposal. Plaintiffs therefore respectfully request that Defendant be directed to respond to
Interrogatory 12 as written, including, in particular, by detailing “what specific gaps in
Defendant’s financial controls and regulation of employee expenditures of Company funds
constitute the basis for its inability to fully so respond.”

III.   Deponents’ Responsive Text Messages Concerning Plaintiffs

During the course of depositions of Starbucks’s employees in this action, it became apparent that
many witnesses utilized Company-issued “smart phones” to communicate with one another
about work-related matters. However, no witness had at any point in time searched (or been
directed to search) for any text messages that might be relevant to this case or otherwise
responsive to Plaintiffs’ discovery requests. Plaintiffs’ counsel wrote to Defendant’s counsel
about this issue (among others) on August 28. During a telephonic meet-and-confer on
September 1, Defendant’s counsel acknowledged that it had neglected to produce such materials
and that it would supplement its production accordingly. But Defendant has not provided this
supplementation to-date, nor has Defendant even committed to producing them by any date-
certain. Plaintiffs therefore respectfully request that the Court direct Defendant to immediately
produce responsive text messages in the custody or control of deposition witnesses or other
individuals identified in Defendant’s initial disclosures.

                                    *      *       *      *
We look forward to the opportunity to address the foregoing disputes before Your Honor at an
informal conference.

Thank you for Your Honor’s consideration

Respectfully submitted,


Ariel Y. Graff

cc:    All counsel of record
